DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues that the claims recite patent eligible subject matter 
because claim 1 recites “determining on the computer a behavior factor for the customer, the behavior factor not being based upon a payment difference between the existing payment amount and the new payment amount for the customer, deriving on the computer a behavior score based upon the behavior factor for the customer; determining on the computer a purchase behavior prediction score based upon the payment difference score and the behavior score for the customer; ranking on the computer the customer based upon the determined purchase behavior prediction score; and generating on the computer a prioritized listing using the ranking of the customer.” (Emphasis added.) These features provide a meaningful improvement over conventional embodiments.
 	In response, the applicant’s arguments are not persuasive.  Rather than providing a technical solution that improves the way the machine or computer operates, the applicant is merely using alternate ways of using the claimed computer.  The claimed computer or machine is merely applied to the abstract idea.  The claims do not provide sufficient details to transform the abstract idea into patent eligible subject matter.  See, e.g. Alice, 134 S. Ct. at 2360 (explaining that claims that “amount to ‘nothing significantly more’ than an instruction to apply the abstract idea…using some unspecified, generic computer” is not ‘enough’ to transform an abstract idea 
Furthermore, these claimed functions do not involve any technological details or improvement on the recited computer as now recited in the claims.  The claimed functions are expected functions or functions among a plurality of desired functions that a generic computer or server can handle or processor are expected to handle or process. 
            The reliance of a generic computer or processor with a memory to perform their routine tasks even more accurately is not sufficient to transform a claim into patent eligible subject matter  as noted in Alice 134 S. Ct. at 2359.  As indicated by the court "use of a computer to create electronic records, track multiple transactions and issue simultaneous instructions" was not an inventive concept.  The claims or even the applicant's specification does not support or provide or claim any specifically inventive technology or algorithm for performing the claimed functions.

As such, amended claim 1 includes significantly more under Step 2A-Prong Two test.
In response, the claims do not show a technical improvement of the claimed computer.  The claims are constructed in a generic or conventional setup of a computer.  The mere recitation of a generic system or computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention as stated in Alice Corp., 134 S.Ct. at 2358;  DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cri. 2014) ("And after Alice, there can remain no 
 	Since similar arguments are presented in regard to claim 23, the Examiner submits that the same response is therefore applies regarding claim 23.

	The prior Office action is repeated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-12, 15-17 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
 When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, claims 1 and 23 are directed to a method. Each of the claims falls under one of the four statutory classes of invention.
Taken claim 1, as an example, claim 1 recites :
 retrieving an existing payment amount based upon the financial payment information related to the financial transaction of the existing vehicle for each customer;


deriving a payment difference score based upon a difference between the existing payment amount and the new payment amount for each customer;
determining a behavior factor for each customer, the behavior factor not being based upon a payment difference between the existing payment amount and the new payment amount for each customer;
deriving a behavior score based upon the behavior factor for each customer;
determining a purchase behavior prediction score based upon the payment difference score and the behavior score for each customer;
ranking each customer based upon the determined purchase behavior prediction score; and
generating a prioritized listing using the ranking of each customer.

These claimed limitations under a broadest reasonable interpretation, cover functions of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors or business relations).

Determining purchase behaviors of customers involves functions of determining their financial transactions and ranking the customers based on their payment and financial transactions or records.
The claimed computer and communications link is a general purpose computerized system.
The claimed a database is also a generic storage device.



The judicial exception is not integrated into a practical application. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea.

Moreover, the specification discloses that the invention can be implemented using generic computer components. (See the applicant’s specification). Each step taken individually requires no more than a general purpose computer to perform generic computer functions.

Considered as an ordered combination, the claimed computer components do not add anything that is already present when the steps are considered separately.
	
These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea.

The remaining independent claim 23 also falls short the 35 USC 101 requirement under the same rationale applied to claim 1.

The dependent claim(s) when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
March 9, 2021